[Cite as State ex rel. Goldsby v. Donnelly, 2013-Ohio-2921.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 99863



                  STATE, EX REL., PHILLIP GOLDSBY
                                                                 RELATOR

                                                      vs.

                      JUDGE MICHAEL P. DONNELLY
                                                                 RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Procedendo
                                            Motion No. 465360
                                            Order No. 466033

        RELEASE DATE:               July 1, 2013
FOR RELATOR

Phillip Goldsby, pro se
13521 Rugby Ave.
Cleveland, OH 44110

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

James E. Moss
Assistant County Prosecutor
9th Floor, Justice Center
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

       {¶1}   On May 3, 2013, the relator, Phillip Goldsby, commenced this procedendo

action against the respondent, Judge Michael Donnelly, to compel the judge to issue final,

appealable orders for two motions for jail-time credit that he filed on September 19, 2012,

and March 22, 2013, in the underlying case, State v. Goldsby, Cuyahoga C.P. No.

CR-559356. He maintains that he is entitled to 86 days of jail-time credit.

       {¶2} On May 28, 2013, the respondent moved for summary judgment on the

grounds of mootness. The docket of the underlying case shows that on March 5, 2013,

the respondent judge resolved the September 19, 2012 motion by granting him 25 days of

credit and, on April 5, 2013, resolved the March 22, 2013 motion by granting him a total

of 27 days of credit.   Moreover, attached to the dispositive motion was a certified copy

of a journal entry, file-stamped May 15, 2013, in the underlying case, granting Goldsby a

total of 71 days of credit. The Ohio Department of Rehabilitation and Correction’s

website shows that Goldsby was released from prison on May 22, 2013. Goldsby never

filed a response to the motion for summary judgment. Thus, Goldsby has received his

requested relief, and this action is moot.   State ex rel. Corder v. Wilson, 68 Ohio App. 3d
567, 589 N.E.2d 113 (10th Dist.1991).

       {¶3} Additionally, the relator failed to support his complaint with an affidavit

“specifying the details of the claim” as required by Loc.App.R. 45(B)(1)(a). State ex rel.

Leon v. Cuyahoga Cty. Court of Common Pleas, 123 Ohio St. 3d 124, 2009-Ohio-4688,
914 N.E.2d 402;    State ex rel. Wilson v. Calabrese, 8th Dist. No. 70077, 1996 Ohio App.

LEXIS 6213 (Jan. 18, 1996).

      {¶4}    Accordingly, the court grants the respondent’s motion for summary

judgment and denies the writ. Costs assessed against the relator. This court directs the

Clerk of the Cuyahoga County Court of Appeals to serve upon the parties notice of this

judgment and its date of entry upon the journal. Civ.R. 58(B).




TIM McCORMACK, JUDGE

LARRY A. JONES, SR., P.J., and
EILEEN T. GALLAGHER, J., CONCUR